      Case 2:15-cv-06446-GRB-AYS Document 51 Filed 06/08/20 Page 1 of 1 PageID #: 210




534 BROADHOLLOW ROAD, SUITE 210
PO BOX 9034                                                                             M ATTHEW J. MEHNERT
MELVILLE, NY 11747-9034                                                                                  PARTNER
(631) 694.2300  FAX: (631) 694.2309
_______________________                                                                 DIRECT DIAL: (631) 414.5856
SERVICE BY FAX, EMAIL OR OTHER FORMS OF                                                 DIRECT FAX: (631) 454.3867
ELECTRONIC COMMUNICATION NOT ACCEPTED                                                    MJM@LAMBBARNOSKY.COM




                                                      June 8, 2020

By ECF

Hon. Anne Y. Shields, U.S.M.J.
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, New York 11722

                 Re:     Sharpe v. County of Nassau, et al.
                         Docket No.: 15-cv-6446 (GRB)(AYS)

Dear Judge Shields,

        This office is counsel to Defendants County of Nassau, Nassau County Police Department and
Thomas Dale in the above-entitled action. Consistent with Your Honor’s May 19, 2020 order, I write on
behalf of all parties to advise that the parties held a mediation session on June 3, 2020. The mediation session
was, however, unsuccessful and the parties do not anticipate that additional sessions will be fruitful at this
time. For this reason, the parties request that the Court’s referral of this case to mediation be terminated and
the stay put into place during the referral be lifted. In addition, the parties request a conference before the
Court for the purpose of establishing a schedule to complete outstanding discovery at the Court’s
convenience.

        The Court’s continuing attention to this matter is greatly appreciated.

                                              Respectfully submitted,

                                                      /s/

                                              Matthew J. Mehnert

cc:     Frederick Brewington, Esq. (via ECF)
        James Murphy, Esq. (via ECF)
        Steven Stern, Esq. (via ECF)
